 
Exhibit 10.32.1
 
 
$300,000 SUBORDINATED DEMAND PROMISSORY NOTE
 
 FOR VALUE RECEIVED, VoIP, Inc., a Texas corporation (hereinafter called
"Borrower" or “Maker”), hereby promises to pay to Shawn Lewis (the “Lender” or
"Holder"), the sum of three hundred thousand ($300,000) dollars, with interest
accruing at the annual rate of 10%, upon demand (the "Maturity Date").  The
foregoing terms shall apply to this Subordinated Demand Promissory Note (the
“Note”):
 
ARTICLE I
 
GENERAL PROVISIONS
 
 1.1           Payment Grace Period.  Upon formal demand, the Borrower shall
have a ten (10) day grace period to pay the principal and interest due under
this Note.  In the event that Borrower fails to pay the principal and interest
due under this Note within the applicable period, then in that event in addition
to all sums due and owing under this Note, Borrower will also be required to pay
the sum of seven hundred fifty thousand dollars ($750,000.00) as liquidated
damages.
 
 1.2           Payment Terms.  The Note principal and accrued interest shall be
payable upon demand, the Maturity Date.
 
 1.3           Interest Rate.   Interest payable on this Note shall accrue at
the annual rate of eight (10%) percent per annum.
 
1.4           Issuance Date.  Shall be the date the Note is executed by the
Borrower as set forth below.
 
1.5           Right to Pre-Pay.  Borrower shall have the right to pre-pay this
Note at any time without penalty.
 
ARTICLE II
 
EVENT OF DEFAULT
 
The occurrence of any of the following events of default ("Event of Default")
shall, at the option of the Holder hereof, make all sums of principal and
interest then remaining unpaid hereon and all other amounts payable hereunder
immediately due and payable in accordance with Article I, upon demand, without
presentment, or grace period, all of which hereby are expressly waived, except
as set forth below:
 
 2.1           Breach of Covenant.  The Borrower breaches any material covenant
or other term or condition of this Note in any material respect and such breach,
if subject to cure, continues for a period of ten (10) days after written notice
to the Borrower from the Holder.
 
 2.2           Breach of Representations and Warranties.  Any material
representation or warranty of the Borrower made herein, or in any agreement,
statement or certificate given in writing pursuant hereto or in connection
therewith shall be false or misleading in any material respect as of the date
made.
 

--------------------------------------------------------------------------------


 
 2.3           Receiver or Trustee.  The Borrower shall make an assignment for
the benefit of creditors, or  apply for or consent to the appointment of a
receiver or trustee for it or for a substantial part of its property or
business; or such a receiver or trustee shall otherwise be appointed.
 
 2.4           Judgments.  Any money judgment, writ or similar final process
shall be entered or filed against Borrower or any of its property or other
assets for more than $250,000, and shall remain unvacated, unbonded or unstayed
for a period of forty-five (45) days.
 
 2.5           Bankruptcy.  Bankruptcy, insolvency, reorganization or
liquidation proceedings or other proceedings or relief under any bankruptcy law
or any law for the relief of debtors shall be instituted by or against the
Borrower and if instituted against Borrower are not dismissed within 45 days of
initiation.
 
 2.6           Failure to Deliver Replacement Note.  Borrower's failure to
timely deliver if required a replacement Note.
 
ARTICLE III
 
MISCELLANEOUS
 
 3.1           Failure or Indulgence Not Waiver.  No failure or delay on the
part of Holder hereof in the exercise of any power, right or privilege hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such power, right or privilege preclude other or further exercise thereof or
of any other right, power or privilege.  All rights and remedies existing
hereunder are cumulative to, and not exclusive of, any rights or remedies
otherwise available.
 
 3.2           Notices.  All notices, demands, requests, consents, approvals,
and other communications required or permitted hereunder shall be in writing
and, unless otherwise specified herein, shall be (i) personally served, (ii)
deposited in the mail, registered or certified, return receipt requested,
postage prepaid, (iii) delivered by reputable air courier service with charges
prepaid, or (iv) transmitted by hand delivery, telegram, or facsimile, addressed
as set forth below or to such other address as such party shall have specified
most recently by written notice.  Any notice or other communication required or
permitted to be given hereunder shall be deemed effective (a) upon hand delivery
or delivery by facsimile, with accurate confirmation generated by the
transmitting facsimile machine, at the address or number designated below (if
delivered on a business day during normal business hours where such notice is to
be received), or the first business day following such delivery (if delivered
other than on a business day during normal business hours where such notice is
to be received) or (b) on the second business day following the date of mailing
by express courier service, fully prepaid, addressed to such address, or upon
actual receipt of such mailing, whichever shall first occur.  The addresses for
such communications shall be: (i) if to the Borrower to: VoIP, Inc. 151 South
Wymore Road, Suite 3000, Altamonte Springs FL  32714, telecopier number
407-389-3233, and (ii) if to the Holder, to the name set forth on the front page
of this Note, telecopier number:
 
 3.3           Amendment Provision.  The term "Note" and all reference thereto,
as used throughout this instrument, shall mean this instrument as originally
executed, or if later amended or supplemented, then as so amended or
supplemented.
 
 3.4           Assignability.  This Note shall be binding upon the Borrower and
its successors and assigns, and shall inure to the benefit of the Holder and its
successors and assigns.
 
 3.5           Cost of Collection.  If default is made in the payment of this
Note, Borrower shall pay the Holder hereof reasonable costs of collection,
including reasonable attorneys' fees.
 

--------------------------------------------------------------------------------


 
 
 3.6           Governing Law.  This Note shall be governed by and construed in
accordance with the laws of the State of New York.  Any action brought by either
party against the other concerning the transactions contemplated by this
Agreement shall be brought only in the state courts of New York or in the
federal courts located in the state of New York.  Both parties and the
individual signing this Agreement on behalf of the Borrower agree to submit to
the jurisdiction of such courts.  The prevailing party shall be entitled to
recover from the other party its reasonable attorney's fees and costs.
 
 3.7           Maximum Payments.  Nothing contained herein shall be deemed to
establish or require the payment of a rate of interest or other charges in
excess of the maximum permitted by applicable law.  In the event that the rate
of interest required to be paid or other charges hereunder exceed the maximum
permitted by such law, any payments in excess of such maximum shall be credited
against amounts owed by the Borrower to the Holder and thus refunded to the
Borrower.
 
 3.8           Subordination.  This Note is subordinate to the Borrower’s
outstanding secured obligations.
 
 3.9           Legal Representation.  Both Borrower and Holder warrant and
represent that the law firm of Baratta, Baratta & Aidala, LLP has acted solely
as legal counsel for Borrower and that Holder has been provided with sufficient
opportunity to consult with its own legal and financial advisors in connection
with the transaction evidenced by this Note.
 
 IN WITNESS WHEREOF, Borrower has caused this Note to be signed in its name by
an authorized officer on this 29th day of March, 2007.
 
 
VOIP, INC.
 
 
By:________________________________
Name: Robert Staats
Title: Chief Accounting Officer

 
 
 
WITNESS:
 
 
_______________________________
 
 
 AGREED TO:
 
 
                                                                               
 
Shawn Lewis
 

--------------------------------------------------------------------------------

